DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie 1 comprising claims 1-16 and 18-20 in the reply filed on 12/07/2020 is acknowledged. 

Claims 9-13 are allowable as reasons stated in the Allowable Subject Matter session below. The restriction requirement among species, as set forth in the Office action mailed on 10/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/07/2020 is withdrawn. Instant claim 17, directed to non-elected species, will be considered because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings fail to show “a first sensor” and “a second sensor” relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor” (as recited in claim 17) in broadest sense. The drawings must show every feature of the invention specified in the claims. Therefore, the “a first sensor” and “a second sensor” (as recited in claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: The instant specification fails to describe/show “a first sensor” and “a second sensor” relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor” (as recited in claim 17) in broadest sense.
Appropriate correction is required.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar specification objections as pointed out above (see specification objections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claim 17, term “first sensor” and “second sensor” in claim 17 render the claim indefinite because it is unclear what exactly constitute “first sensor” and “second sensor” relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor”. Para. 0040-0043 of the instant specification describes that “first sensor” and “second sensor” corresponds to “first averaging sensor” and “second averaging sensor” respectively. However, the claim 17 appears to show that “first sensor” and “second sensor” are different from “first averaging sensor” and “second averaging sensor”. It is not clear what metes and bounds of “first sensor” and “second sensor”. Are “first sensor” and “second sensor” acoustic sensors? Are “first sensor” and “second sensor” oxygen sensors? Are “first sensor” and “second sensor” humidity sensors? Hence, it is unclear.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 14 contains subject matter "pressure of the fluid" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0041 of the instant specification states that sensors 121-124 may be averaging pressure sensors. However, para. 0041 of the instant specification does not clearly describe what exactly constitute “averaging pressure sensors” and how averaging pressure sensors 121-124 measure pressure of the fluid. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed (see MPEP 2163.03 section V). Accordingly, the disclosure of the instant application has no support for limitations “pressure of the fluid”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 17 contains subject matter "first sensor" and “second sensor” (relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor”) which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed claimed limitations "first sensor" and “second sensor”, which are indefinite due to 112b rejection above, broadly encompass all possible ways that are not contemplated by the inventors, or all future ways. Those possible ways are not clearly supported in the instant specification (as reasons stated in the 112b above). Hence, the indefinite terms "first sensor" and “second sensor” (relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor”) are claimed too broad and if the original filled Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Furthermore, para. 0040-0043 of the instant specification describes that “first sensor” and “second sensor” corresponds to “first averaging sensor” and “second averaging sensor” respectively. However, the claim 17 appears to show that “first sensor” and “second sensor” are different from “first averaging sensor” and “second averaging sensor”. Are “first sensor” and “second sensor” acoustic sensors? Are “first sensor” and “second sensor” oxygen sensors? Are “first sensor” and “second sensor” humidity sensors? Para. 0040-0043 of the instant specification does not clearly describe what exactly constitute “first sensor” and “second sensor” (as recited in claim 17) and how “first sensor” and “second sensor” works or functions relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor”. Accordingly, the disclosure of the instant application has no support for limitations "first sensor" and “second sensor” (relative to “first averaging sensor”, “second averaging sensor”, and “third averaging sensor”), which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson – US 6517241 in further in view of Napoli – US 5106203.

As to claims 1-3 and 5, Sanderson teaches a system for a flow duct (turbine exhaust duct 17 corresponds to “a flow duct”; col.4, lines 37-39: hot combustion gases pass to exhaust duct 17; wherein the hot combustion gases correspond to “a flow passage for receiving a fluid” (as recited in claim 15)) defining a flow passage 17 (the turbine exhaust duct 17 also corresponds to “a flow passage”) and an axial direction, a radial direction, and a circumferential direction (figs. 1-2; thermocouples 31 are spaced about the turbine exhaust duct 17 as in col.6, lines 54-55; the turbine exhaust duct 17 also corresponds to “flow duct is an annular bypass duct of a turbine engine” (as recited in claim 5); thus “a system for a flow duct defining a flow passage and an axial direction, a radial direction, and a circumferential direction”), the system comprising: a first sensor 31 extending along the circumferential direction within the flow passage 17; and a second sensor 31 extending along the circumferential direction within the flow passage 17, wherein the first sensor 31 extends along the circumferential direction such that at least a portion of the first sensor 31 physically overlaps the second sensor 31 (col.6, lines 54-60: thermocouples 31 correspond to “first sensor” and “second sensor”, wherein thermocouples 31 may overlap in one or more locations in accordance with desired filter function; col.7, lines 5-6: each of gradient thermocouples 31 is formed with a varying ratio of mixture of materials along the length of the thermocouple 31; thus “the system comprising: a first sensor extending along the circumferential direction within the flow passage; and a second sensor extending along the circumferential direction within the flow passage, wherein the first sensor extends along the circumferential direction such that at least a portion of the first sensor physically overlaps the second sensor”).
Sanderson does not explicitly teach wherein the first sensor extends along the circumferential direction such that at least a portion of the first sensor physically overlaps the second sensor along the circumferential direction.
Napoli teaches a concept of: a number of exhaust gas temperature sensors 331, 332, 333 are overlapped and mounted circumferentially around passage 315 (fig.3 and col.17-20).
Since Sanderson teaches thermocouples 31 may overlap in one or more locations in accordance with desired filter function (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify arrangement of sensors of Sanderson with concept teachings of Napoli to include wherein the first sensor extends along the circumferential direction such that at least a portion of the first sensor physically overlaps the second sensor along the circumferential direction; wherein the first sensor and the second sensor both extend along the circumferential direction in the same or substantially the same plane along the axial direction (as recited in claim 2); wherein the system further comprises: a third sensor extending along the circumferential direction within the flow passage, wherein the third sensor extends along the circumferential direction such that the third sensor physically overlaps the first sensor along the circumferential direction and such that the third sensor physically overlaps the second sensor along the circumferential direction (as recited in claim 3), for substantially improve measurement accuracy without significantly increasing the number of thermocouples/sensors (col.3, lines 54-57).

Claims 4, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson – US 6517241 in further in view of Napoli – US 5106203, and further in further view of Desrochers – US 20070137318.

As to claims 4, 16, and 18, Sanderson and Napoli teaches all limitations of claim 1, but it does not explicitly teach wherein the first sensor and the second sensor are averaging sensors.
Desrochers teaches duct averaging temperature sensors 118 are used, wherein the duct averaging temperature sensor is composed of an element, like a platinum wire, or a number of elements that are made to span the cross section of the duct from which a measurement is to be made ([0041]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify sensors of modified Sanderson with duct averaging temperature sensors of Desrochers to include wherein the first sensor and the second sensor are averaging sensors; a first averaging sensor extending along the circumferential direction within the flow passage; a second averaging sensor extending along the circumferential direction within the flow passage; and a third averaging sensor extending along the circumferential direction within the flow passage, wherein the second averaging sensor extends along the circumferential direction such that at least a portion of the second averaging sensor physically overlaps the first averaging sensor along the circumferential direction and such that at least a portion of the second averaging sensor physically overlaps the third averaging sensor along the circumferential direction, and wherein the first averaging sensor, the second averaging sensor, and the third averaging sensor are positioned proximate one another along the axial direction (as recited in claim 15); wherein the first averaging sensor, the second averaging sensor, and the third averaging sensor are positioned in the same  (as recited in claim 16); wherein the third averaging sensor extends along the circumferential direction such that at least a portion of the third averaging sensor physically overlaps the first averaging sensor along the circumferential direction (as recited in claim 18), to accomplish: applications involving temperature measurement in which duct temperature varies along the duct cross section ([0041]).

As to claim 15, claim 15 (a system for a flow duct defining a flow passage for receiving a fluid therethrough, the flow duct further defining an axial direction, a radial direction, and a circumferential direction, the system comprising: a first averaging sensor extending along the circumferential direction within the flow passage; a second averaging sensor extending along the circumferential direction within the flow passage; and a third averaging sensor extending along the circumferential direction within the flow passage, wherein the second averaging sensor extends along the circumferential direction such that at least a portion of the second averaging sensor physically overlaps the first averaging sensor along the circumferential direction and such that at least a portion of the second averaging sensor physically overlaps the third averaging sensor along the circumferential direction, and wherein the first averaging sensor, the second averaging sensor, and the third averaging sensor are positioned proximate one another along the axial direction) is rejected as reasons stated in the rejection of claims 1-4 above. 

Allowable Subject Matter
	Claims 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  



Claims 10-13 are allowable based on their dependency on claim 1. Note that claim 14 is allowable once 112a rejections as stated above is overcome since dependent claim 14 depends on independent claim 9.

Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6 includes wherein a first operational component disposed within the flow passage and disposed at least partially within the overlap sensing region along the circumferential direction, and wherein the first operational component is positioned proximate the overlap sensing region along the axial direction and the radial direction, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 7-8 are also objected based on their dependency on claim 6.



Claim 20 is also objected based on their dependency on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Due to 112 issues presenting in claim 17, a rejection under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861